 Case 1:19-cv-00859-N Document 21 Filed 03/29/21 Page 1 of 1      PageID #: 602




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

RAVEN RIDGEWAY,                         )
   Plaintiff,                           )
                                        )
v.                                      )     CIVIL ACTION NO. 1:19-00859-N
                                        )
ANDREW M. SAUL,                         )
Commissioner of Social Security,        )
   Defendant.                           )

                                 JUDGMENT

      It is ADJUDGED and DECREED that JUDGMENT is entered in favor of

Plaintiff Raven Ridgeway and against the Defendant Commissioner of Social

Security, in accordance with the Memorandum Opinion and Order entered on this

date reversing the Commissioner’s final decision denying Ridgeway’s applications

for Social Security benefits and remanding for further proceedings under sentence

four of 42 U.S.C. § 405(g).

      DONE this the 29th day of March 2021.

                                     /s/ Katherine P. Nelson
                                     KATHERINE P. NELSON
                                     UNITED STATES MAGISTRATE JUDGE
